DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
On page 6 of the response, applicant contends that the rejection of claim 1 is improper. Specifically, applicant contends that Foster does not disclose a glass binder to bond a metal layer to a ceramic core. First, the Office notes that claim does not require a glass binder to bond a metal layer to a ceramic core. Rather, the claim requires “a layer of metal is bonded to an interior surface of the waveguide slab laser cavity with a glass binder”. Additionally, Foster discloses an adhesive (col. 5 ll. 36-40) may be used to bond particles containing metal to the (col. 5 ll. 2 and 10-15) to a ceramic sidewall (col. 6 ll. 19-21). The Office notes that Foster does not explicitly state “glass” and is not relied on to explicitly recite “glass”. Rather, the Office noted that a person of ordinary skill in the art would understand that “glass” was a known type of adhesive to help bond metal and glass and the courts have held that it is obvious for a person of skill in the art to select a known material (glass) for a known purpose (adhesion). Glass is extremely well known for bonding metals and ceramics. See, e.g., US 3784928 col. 4 ll. 4-6. Accordingly, the rejection is proper and maintained. 
On pages 6 and 7 of the response, applicant contends the rejection of claim 13 is improper. Applicant contends that Morrow or Macken do not teach gold nanoparticles and Suhkman does not disclose gold nanoparticles on “interior waveguide surfaces of the laser”. The Office disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Macken discloses coating the interior surfaces of the waveguide with a catalyst. Suhkman discloses the catalyst may be gold nanoparticles. Accordingly, the combination suggests it is obvious to a person of ordinary skill in the art to coat the interior surfaces with gold nanoparticles. 
On pages 7 and 8 of the response, applicant contends that the rejection of claim 18 is improper. Applicant has amended claim 18 to contain the limitations previously found in claim 19. The Office rejected claim 19 using Official Notice due to the well-known nature of multi-layer dielectric reflectors. Applicant challenges the taking of Official Notice by stating “official notice…is not appropriate where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well known.” (pg. 8). The Office notes that applicant never alleges that multilayer dielectric reflectors are not well known. Accordingly, it does not appear that applicant has adequately traversed the Official Notice by “stating why the noticed fact is not considered to be common knowledge or well-known in the art”. MPEP 2144.03C. However, the claimed reflectors are so ubiquitous in the art, the Examiner has provided evidence to support the taking of Official Notice. 
US 2012/0202031 A1 discloses a multilayer dielectric coating an interior surface of a waveguide which is designed to have reflectivity to improve absorption of the pump light thereby increasing output power (Fig. 6; [0004]; [0040]-[0042]; [0048]; [0054]-[0055]).
Applicant’s attention is also directed to US 20170373457, US 20050163184, WO 2012146874, 
Since claim 19 was properly rejected and the statement of Official Notice has been properly supported with evidentiary support the rejection is maintained.

Priority
This application claims priority to provisional U.S. Application No. 62/888,741 filed on 08/19/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2020 and 02/17/2021 were filed after the filing date of the application on 08/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 depends from claim 18 which has been amended to contain the limitations previously recited in claim 19. Applicant does not state where support for the scope of claim 20 may be found. The specification as originally filed provides at [0033] “Additionally or alternatively, the enhanced waveguide surface (e.g., the layer 70, 72) may include wavelength-scale or subwavelength structures engineered for minimal waveguide loss and/or catalytic effect. The enhanced waveguide surface may include a layered structure analogous to multi-layer dielectric laser mirrors that utilize optical interference to enable improved performance.” This is not sufficient to support the current scope of claim 20. Specifically, applicant does not relate the “multi-layer dielectric laser mirrors that utilize optical interference to enable improved performance” to the “wavelength-scale or subwavelength structures engineered for minimal waveguide loss and/or catalytic effect” that is broadly disclosed as additional or alternative to the gold layer. Additionally, applicant does not explicitly recite that the multi-layer structure may be used with the gold layer. Accordingly, a person of ordinary skill in the art would not understand applicant to be in possession of the scope of claim 20 at the time of filing. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US 2012/0219028 A1), hereafter Morrow, in view of Macken (US 4897848), hereafter Macken in further view of Foster (US 5,337,329), hereafter Foster.
Regarding claim 1, Morrow discloses a laser (Title) comprising: a ceramic core (Abstract) defining an airtight enclosure ([0006]) containing a laser gas and defining a waveguide slab laser cavity ([0007]), a plurality of mirrors forming a resonator in the waveguide slab laser cavity ([0006]); and a plurality of electrodes positioned outside the airtight dielectric enclosure such that the laser gas contained in the waveguide slab laser cavity is excited when an excitation signal is applied to the plurality of electrodes ([0008]). Morrow does not explicitly disclose wherein an interior surface of the waveguide slab laser cavity is coated with a layer of metal. However, Macken discloses an interior surface of the laser cavity is coated with a layer of metal (Abstract). The advantage is to provide increase discharge stability and increase laser power (col. 1 ll. 60 to col. 2 ll. 5). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Morrow with an interior surface of the waveguide slab laser cavity is coated with a layer of metal as disclosed by Macken in order to provide increase discharge stability and increase laser power. Morrow in view of Macken do not explicitly disclose the layer is bonded to the interior surface with a glass binder. However, Foster discloses bonding a layer to the interior surface using a binder (col. 5 ll. 35-40) using any material that doesn’t interfere with the operation of the laser (col. 5 ll. 35-40). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Morrow in view of Macken with the layer is bonded to the interior surface with a glass binder, since Foster discloses bonding a layer to the interior surface using a binder using any material that doesn’t interfere with the operation of the laser and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Macken further discloses the metal is gold (Abstract).
Regarding claim 3, Macken further discloses the metal is silver, copper, nickel, or platinum (Abstract).
Regarding claim 6, Macken further discloses the layer is discontinuous (Abstract).
Regarding claim 7, Macken further discloses the layer is formed from sputtering deposits of the metal on the interior surface (Fig. 1 elements 30K, 30L, and 30M; Abstract).
Regarding claim 8, Macken further discloses the layer is formed from sputtering deposits of the metal on the interior surface (col. 3 ll. 33-35; The Office notes that this is a product by process claim. It is unclear what structure is implied by the claim process).
Regarding claim 9, Macken further discloses the layer has a greater optical reflectivity than ceramic (col. 1 ll. 67-68). 
Regarding claim 10, Morrow in view of Macken does not explicitly disclose the layer is smoother than ceramic. However, Macken discloses the metal coating reduces diffraction loss (col. 1 ll. 68 to col. 2 ll. 1). Furthermore, the Office takes Official Notice that surface roughness causing diffraction is well known in the laser art. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Morrow in view of Macken with the layer is smoother than ceramic, since it is well known in the art that surface roughness causes diffraction and Macken discloses it is desirable to reduce diffraction losses using the layer. As such, a person of ordinary skill in the art would understand to form the metal layer with a lower surface roughness than the ceramic in order to prevent diffraction losses, which Macken discloses as an advantage of the metal coating.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow in view of Macken in further view of Foster, as applied to claim 1, in further view of Monty (US 2007/0189353 A1), hereafter Monty. 
Regarding claim 4, Morrow in view of Macken do not explicitly disclose the layer has a thickness that is less than a micrometer. However, Monty discloses the metal layer may have any appropriate thickness ([0032]). The advantage, as is known in the art, is to control the properties of the coating while controlling the overall thickness of the elements. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Morrow in view of Macken with the layer has a thickness that is less than a micrometer as disclosed by Monty in order to control the properties of the coating while controlling the overall thickness of the elements as is known in the art and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Morrow in view of Macken do not explicitly disclose the layer has a thickness that is more than a hundred micrometers. However, Monty discloses the layer has a thickness that is more than a hundred micrometers ([0032]). The advantage, as is known in the art, is to control the properties of the coating while controlling the overall thickness of the elements. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Morrow in view of Macken with the layer has a thickness that is more than a hundred micrometers as disclosed by Monty in order to control the properties of the coating while controlling the overall thickness of the elements as is known in the art and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow in view of Macken in further view of Sukhman et al. (US 2008/0117949 A1), hereafter Sukham.
Regarding claim 13, Morrow discloses a laser (Title) comprising: a core formed from a first material and at least partially defining a waveguide slab laser cavity ([0006]-[0007]; Abstract); a plurality of mirrors forming a resonator in the waveguide slab laser cavity ([0006]); and a plurality of electrodes positioned such that laser gas in the waveguide slab laser cavity is excited when an excitation signal is applied to the plurality of electrodes ([0008]). Morrow does not explicitly disclose an interior surface of the waveguide slab laser cavity is coated with a layer of a second material that is different than the first material. However, Macken discloses an interior waveguide surface of the waveguide slab laser cavity is coated with a layer of a second material that is different than the first material (Abstract). The advantage is to provide increase discharge stability and increase laser power (col. 1 ll. 60 to col. 2 ll. 5). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Morrow with an interior surface of the waveguide slab laser cavity is coated with a layer of a second material that is different than the first material as disclosed by Macken in order to provide increase discharge stability and increase laser power. Morrow in view of Macken do not explicitly disclose the layer comprises gold nanoparticles. However, Sukham discloses the layer comprises gold nanoparticles (Abstract). The advantage is to more effectively act as a catalyst improving operation ([0018]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Morrow in view of Macken with the layer comprises gold nanoparticles as disclosed by Sukham in order to more effectively act as a catalyst improving operation.
Regarding claim 14, Morrow further discloses the first material comprises metal or glass ([0024]). 
Regarding claim 15, Morrow further discloses the first material comprises ceramic (Abstract).
Regarding claim 17, Macken further discloses the second material has a greater optical reflectivity than the first material (col. 1 ll. 67-68). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow in view of Macken.
Regarding claim 18, Morrow further discloses a laser (Title) comprising: a core formed from a first material and at least partially defining a waveguide slab laser cavity (Abstract). Morrow does not explicitly disclose an interior surface of the waveguide slab laser cavity is coated with a layer of a second material that is different than the first material. However, Macken discloses an interior surface of the waveguide slab laser cavity is coated with a layer of a second material that is different than the first material (Abstract). The advantage is to provide increase discharge stability and increase laser power (col. 1 ll. 60 to col. 2 ll. 5). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Morrow with an interior surface of the waveguide slab laser cavity is coated with a layer of a second material that is different than the first material as disclosed by Macken in order to provide increase discharge stability and increase laser power. Morrow in view of Macken do not explicitly disclose the layer is one of a set of layers and the layers are configured to operate as multiple layers of dielectric laser mirrors that utilize optical interference to increase a power output of a laser. However, the Office takes Official Notice that the layer is one of a set of layers and the layers are configured to operate as multiple layers of dielectric laser mirrors that utilize optical interference to increase a power output of a laser are well known in the art. For example, multilayer dielectric Bragg gratings are commonly used on the surface of mirrors to increase the output power of a particular wavelength. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Morrow in view of Macken with the layer is one of a set of layers and the layers are configured to operate as multiple layers of dielectric laser mirrors that utilize optical interference to increase a power output of a laser as is known in the art in order to provide greater wavelength selectivity of the mirrors. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow in view of Macken, as applied to claim 18, in further view of Bridges (US 4,884,282), hereafter Bridges.
Regarding claim 20, Morrow further discloses the first material comprises ceramic (Abstract). Furthermore, Macken further discloses wherein the second material comprises gold (Abstract). Morrow in view of Macken do not explicitly disclose the second material comprises gold and the layer is one of a set of layers and the layers are configured to operate as multiple layers of dielectric laser mirrors that utilize optical interference to increase a power output of a laser. However, Bridges discloses a the layer is one of a set of layers and the layers are configured to operate as multiple layers of dielectric laser mirrors that utilize optical interference to increase a power output of a laser and also comprises gold (col. 4 ll. 20-30). The advantage is to provide the desired reflectivity (col. 4 ll. 21). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Morrow in view of Macken with the second material comprises gold and the layer is one of a set of layers and the layers are configured to operate as multiple layers of dielectric laser mirrors that utilize optical interference to increase a power output of a laser as disclosed by Bridges in order to provide the desired reflectivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua King/               Primary Examiner, Art Unit 2828                
06/13/2022